Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
The office action is being examined in response to the Request for Continued Examination submitted by the applicant on February 02, 2022.
Claims 1-3,5,7,9-16 and 19-20 have been examined and a notice of allowability is provided herein for these claims. 

Allowable Subject Matter
Claims 1-3,5,7,9-16 and 19-20 are allowed.

Reasons for Allowance
The Examiner withdraws the rejections under 35 USC § 101 due to Applicant’s amendments and remarks. The additional claim limitations, as discussed below, are at least an improvement to systems for processing exchange traded funds, and impose meaningful limits on practicing the abstract idea. 
As an example for illustration, amended claim 13 recites [a] system for dynamic implementation of exchange traded funds, comprising: an ETF processing engine comprising at least one computer processor; a position engine; a trade generator; a compliance engine; and a taxlot engine; wherein: the ETF processing engine receives a start of day value for a holding comprising a plurality of funds from the position engine; the position engine provides a plurality of conducted trades after the start of day value involving at least one fund in the holding; the position engine provides a plurality of open orders to at least one fund in the holding; the ETF processing engine projects a real-time value for the holding by applying the plurality of conducted trades and by applying the plurality of open orders; the ETF processing engine determines a per unit fund basket based on the real-time value; the ETF processing engine optimizes the per unit fund basket by executing a risk model check and a liquidity check; the ETF processing engine generates a liquidity score using a machine learning model that is trained with liquidity data from a plurality of sources; the compliance engine compliance checks the per unit fund basket for compliance with a banned party list; 5U.S. Patent Application No. 16/111,736Attorney Docket No. 052227.001489the taxlot engine adjusts the per unit fund basket by using tax lot information to harvest a highest tax lot and a lowest tax lot for each fund in the fund basket; the ETF processing engine rebalances the per unit fund basket to match a next day index received from an index provider; and the EFT processing engine publishes the per-unit fund basket for approval. Independent claim 1 recites similar limitations. 
The additional limitations above, e.g., including {providing} open orders to at least one fund in the holding; {projecting} a real-time value for the holding by applying the plurality of conducted trades and by applying the plurality of open orders; the ETF processing engine determines a per unit fund basket based on the real-time value; {optimizing} the per unit fund basket by executing a risk model check and a liquidity check; {generating} a liquidity score using a machine learning model that is trained with liquidity data from a plurality of sources {and adjusting} the per unit fund basket by using tax lot information to harvest a highest tax lot and a lowest tax lot for each fund in the fund basket; {rebalancing} the per unit fund basket to match a next day index received from an index provider, represent at least an improvement to systems for processing exchange traded funds. Accordingly, the 101 rejections have been withdrawn.
Regarding the 103 rejections, the prior art fails to teach or render obvious the limitations of the independent claims. As described above and using amended claim 13 for illustrative purposes, Applicant has claimed:
[a] system for dynamic implementation of exchange traded funds, comprising: an ETF processing engine comprising at least one computer processor; a position engine; a trade generator; a compliance engine; and a taxlot engine; 
wherein: the ETF processing engine receives a start of day value for a holding comprising a plurality of funds from the position engine; the position engine provides a plurality of conducted trades after the start of day value involving at least one fund in the holding; 
the position engine provides a plurality of open orders to at least one fund in the holding; the ETF processing engine projects a real-time value for the holding by applying the plurality of conducted trades and by applying the plurality of open orders; 
the ETF processing engine determines a per unit fund basket based on the real-time value; the ETF processing engine optimizes the per unit fund basket by executing a risk model check and a liquidity check; the ETF processing engine generates a liquidity score using a machine learning model that is trained with liquidity data from a plurality of sources; 
the compliance engine compliance checks the per unit fund basket for compliance with a banned party list; 5U.S. Patent Application No. 16/111,736Attorney Docket No. 052227.001489the taxlot engine adjusts the per unit fund basket by using tax lot information to harvest a highest tax lot and a lowest tax lot for each fund in the fund basket; 
the ETF processing engine rebalances the per unit fund basket to match a next day index received from an index provider; and the EFT processing engine publishes the per-unit fund basket for approval.

The following prior art of reference are deemed most relevant to the allowed claim(s):

Gallacher (U.S. Pub. No. 20190333151 A1) is relevant as it describes a system and method for modeling and generating basket data for exchange-traded funds (ETFs) for share creation and redemption. Gallacher discusses using portfolio data, including start of day positions for the ETF and trading information for trades executed by a fund management computer (FMC) during the trading day, transmitted from the FMC to a basket modeling application computer (BMA). The BMA receives, stores and electronically time-stamps the portfolio data in the native FMC format, and captures, decrypts, stores, and time-stamps encrypted T−1 basket data and creation order data from a primary market trading computer (PMTC) in native PMTC format, this data including creation orders executed by the PMTC during the trading day. The BMA technically validates and transforms the data to form a composite image of the ETF portfolio, applies a set of rules to generate today's basket data (T basket), and disseminates the T basket.
Arnott (U.S. Pub. No. 20070055599 A1) is relevant as it describes a system and method for managing virtual mutual funds. A plurality of investment managers manage a plurality of accounts for a plurality of investors. The investors directly hold assets in the accounts so that the investors may take advantage of any tax benefits generated by transactions using the assets in the accounts. An investor may have one or more accounts and thus one or more managers. A virtual mutual fund manager uses a holdings matrix and a lot matrix to track the asset lots in the accounts. When a manager wishes to make a trade affecting an investor, the virtual mutual fund manager determines which asset lots held by the investor should be used to execute the trade. Optionally, each investor may be associated with a tax-managed account. The tax-managed account is used by the virtual fund manager to make deferred “paper” trades thereby avoiding certain adverse tax consequences that may be created when an investor has multiple managers. Optionally, each investor may allow loss-harvesting trades to be executed on his or her behalf in circumstances where such trades may reduce the investor's tax obligations
Bond (U.S. Pub. No. 20050108146 A1) is relevant as it describes a system and method for for the sale of shares of an exchange traded fund comprising: establishing a subscription period wherein assets are accumulated for purchase underlying securities of the exchange traded fund and for payment of a selling commission to one or more selling firms; following the subscription period, paying the selling commission to the one or more selling firms and using the remaining assets to purchase underlying securities; dividing the purchase of the underlying securities into shares of the fund; and commencing listing of shares of the fund
Weisz (U.S. Pat. No. 9,805,419 A1) is relevant as it describes a system and method for enabling and facilitating automated real-time dynamic valuation and trading in restricted securities of publically-traded companies via a centralized computer network system. The method includes steps of: defining a set of restricted securities transaction qualification factors and storing them on computer memory storage; defining a set of regulatory compliance standards and storing them on computer memory storage; qualifying parties using the system in accordance with the qualification factors; establishing an initial online bidding and offering procedure, which functions as an auction for facilitating a primary placement of restricted securities; monitoring respective transactions to ensure compliance standards are maintained; and effecting the transfer of restricted securities in a manner that ensures that parties to a transaction are legally qualifies and the transfer is accomplished in accordance with the regulatory compliance standards
Riggs (U.S. Pub. No. 20150324919 A1) is relevant at least for describing a system and method for determining similarities among users, wherein the similarities may lead recommendations provided to them to converge, while differences among the users may lead those recommendations to diverge. As a non-limiting example, the system may use machine learning techniques to improve dynamically the quality of customized recommendations based on changes in the network of users, their preferences, or the tags, attributes, values, or relationships assigned to the securities or economic entities.
Wallace (U.S. Pub. No. 20150317737 A1) is relevant as it describes a system and method for managing risk in an investment fund, and more particularly to a computerized system and a computer-implemented method of managing risk in an investment fund that leverages its equity by acquiring a primary investment and a secondary investment that is the financial opposite of the primary investment and rebalancing at least the primary investment periodically due to market moves.
Tull, Jr. (U.S. Pub. No. 20160180462 A1) is relevant as it describes a system and method for creating and trading non-disclosed exchange traded funds (“NDETFs”) that provide a means for market makers to monitor trading prices on public exchanges and to create a hedge on the non-disclosed securities that relate to a difference in value of two portfolio composition files (“PCF”), is disclosed. In one embodiment, the NDETF creates a standard PCF used to calculate an indicative intraday value, IIV1, of the ETF. A second PCF, being a pro-rata portion of the holdings of the NDETF at trade date minus one, is formed to calculate a second indicative intraday value, IIV2. The methodology determines the difference between IIV1 and IIV2 which is then used by market makers to create competitive bid/offer spreads on the NDETF and to create a hedge to manage intraday risk between the two IIVs. The final value of NDETF creation and redemption unit is determined after market close.

Accordingly, claims 1-3,5,7,9-16 and 19-20 are allowed because the references individually and in combination, as discussed above, and being the closest prior art of record, fail to teach or render obvious the claim limitations.
Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
(1) U.S. Patent Application Publication US-2017/0200228-A1 to Bryant et al. 
(2) U.S. Patent Application Publication US-20170011462-A1 to Anliker et al.
(3) U.S. Patent Application Publication US-20170004580-A1 to Phillips.
(4) U.S. Patent Application Publication US-20160180462-A1 to Tull, Jr.
(5) U.S. Patent Application Publication US-20160063622-A1 to Van Tol et al.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to XAVIER BENNETT whose telephone number is (303) 297-4316.  The examiner can normally be reached on 10:00AM to 6:00PM (MT).
	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BENNETT SIGMOND can be reached at (303) 297-4411. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/X.M.B./Examiner, Art Unit 3694

/SCOTT C ANDERSON/Primary Examiner, Art Unit 3694